Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Nagabhushan (US 2012/0199697, cited in grounds for rejection in previous office action). Naga discloses a control moment gyroscope that is disposed on a spacecraft (para. [0007]) having an inner gimbal (36), a rotor (including 30) held by the inner gimbal so as to be rotatable around a spin axis, a spin motor (para. [0136]), a stator (51, 52, para. [0148]) holding the inner gimbal rotatable around a gimbal axis, gimbal bearings (56; Fig. 14) disposed between the inner gimbal and the stator, and a torque module (54) disposed on the stator and which rotates the inner gimbal around the gimbal axis. Naga does not disclose the gimbal bearings are disposed outside of opposite ends of the shaft of the rotor when viewed along the gimbal axis. The instant application provides as a reason for placing the gimbal bearings outside of opposite ends of the shaft of the rotor when viewed along the gimbal axis that “because moment loads that act on the gimbal bearings due to shaft vibration of a rotor do not arise, extension of service life of the gimbal bearings can be achieved” (para. [0009]). There is no teaching, suggestion, or motivation in the prior art to modify Naga to have the gimbal bearings located outside of opposite ends of the rotor shaft without the use of impermissible hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        
/William Kelleher/Supervisory Patent Examiner, Art Unit 3658